Title: The American Commissioners to the Delaps, 21 November 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Delap, Samuel,Delap, Jean-Hans


Gentlemen
Paris Novr 21. 1777.
We are informed that the Ship Portsmouth, which left Bourdeaux a few days since, made Prize of a Vessel from Cork entering the River, with a Pilot onboard and after she had got into the Passage of Grave.
This is the Captain’s Story, on which his complaint is founded. We ask you to enquire into the particulars of this Transaction and send us the Pilots Account of it Attested. Several American Vessels have been taken in the Course of the last Season by the English near the Coasts of France and one or more as we have been informed in near the same Circumstances; You will oblige us by enquiring how near the Land American Ships have been taken bound to your Port and sending us the Account. We are with much Esteem &c.
B.F.S.D.

The Pilots Name is Doussier of Royan a Copy of the Declaration made at the Admiralty is wanted if it can be obtained.
  Messrs. Delaps

